Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on July 6, 2022.

Status of Claims
Cancellation of claim 27, amendment of claims 21-26, 28-30-31 and 34-43; and addition of claim 44 is acknowledged.
Claims 21-26, 28, 30-31 and 34-44 are currently pending and are the subject of this office action.
Claim 26 was withdrawn since they do not encompass the elected species.
Claims 21-25, 28, 30-31 and 34-44 are presently under examination.

The following species, elected by Applicant, are under examination:
1- (R)-3-hydroxybutyrate-(R)-1,3-butanediol monoester ((R)-3-hydroxybutyl)-(R)-3-hydroxybutyrate):

    PNG
    media_image1.png
    64
    200
    media_image1.png
    Greyscale




Priority
The present application is a 371 of PCT/GB2018/051752 filed on 06/22/2018 and claims priority to foreign application UNITED KINGDOM 1710299.4 filed on 06/27/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.








Claim Rejections - 35 USC § 102 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21-25, 28, 31, 37-41 and 44 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dixit (WO 2016/123229, cited by Applicant) as evidenced by Henderson et. al. (http://patient.info/doctor/steatohepatitis-and-steatosis-fatty-liver (last edited 08/31/2016)) and as evidenced by Pavlov et. al. (US 2012/0322719).

For claims 21-25, Dixit teaches a method of treating steatohepatitis (a fatty liver disorder) comprising administering to a subject suffering from steatohepatitis a therapeutically effective amount of a composition comprising beta-hydroxybutyrate (BHB, which is a racemic (50:50) mixture of the R and S isomers, as such “it comprises (R)-BHB”) (See page 14 under Detailed Description, see also claims 1-4 and 19), or a BHB precursor, such as 1, 3-butanediol esters (i.e. R 1 is –CH2-CH2-CH(OH)-CH3, see page 31, lines 16-19).

 Individuals suffering from steatohepatitis are individuals suffering from a fatty liver as evidenced by Henderson et. al. and by Pavlov et. al.  
Henderson teaches that “Steatosis (fatty liver) is an accumulation of fat in the liver.  When this progresses to become associated with inflammation, it is known as steatohepatitis” (See first page, third paragraph).  
Pavlov teaches: “The next stage of a fatty liver disease is a form of hepatitis known as steatohepatitis, characterized by further fat accumulation” (see [0004]).  In other words, steatohepatitis is an inflammation of a fatty liver.

The prior art is silent regarding “by reducing liver fat”.  However: “reducing liver fat” will inevitably flow from the teachings of Dixit, since the same composition (a composition comprising therapeutically effective amounts of esters of (R)-3-hydroxybutyrate) is being administered to the same subjects (subjects suffering from a fatty liver disorder like steatohepatitis). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “reducing liver fat”, by practicing the method of Dixit: “the administration of a therapeutically effective amount of a composition comprising an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ", one will also be “reducing liver fat”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("reducing liver fat”) of the method disclosed by Dixit (“the administration of a therapeutically effective amount of a composition comprising an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”


For claim 28:
Since the compound BHB is a racemic (50:50) mixture of two enantiomers (R and S) and since 1, 3-butanediol is also a racemic (50:50) mixture of two enantiomers (R and S).  The final BHB, 1, 3-butanediol ester is mixture of 4 stereoisomers:

    PNG
    media_image2.png
    223
    528
    media_image2.png
    Greyscale

One of which is the claimed R, R stereoisomer

For claim 31, Dixit teaches that the composition can be administered in one or more administrations, which means that the administration occurs at least once a day (See page 39, line 21 or page 40, line 23)
The prior art is silent regarding the statement of claim 31: “wherein the level of fat in the liver is reduced by at least 1 percentage point by weight of the liver five days after the first treatment compared to the level of fat in the liver before the first treatment”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of a composition comprising therapeutically effective amount of an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis “.
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “the reduction of the fat level by at least 1 percentage point by weight of the liver five days after the first treatment compared to the level of fat in the liver before the first treatment” appears to be the result of the process anticipated by the prior art: “the administration of a composition comprising a therapeutically effective amount of an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

For claim 37, Dixit teaches a method of preventing steatohepatitis (a fatty liver disorder) comprising administering to a subject (i.e. an healthy subject not yet suffering from steatohepatitis, since preventing indicates that the subject does not yet suffer from the disease) a therapeutically effective amount of a composition comprising beta-hydroxybutyrate (BHB, which is a racemic (50:50) mixture of the R and S isomers, as such “it comprises (R)-BHB”) (See page 14 under Detailed Description, see also claims 1-4 and 19), or a BHB precursor, such as 1, 3-butanediol esters (i.e. R 1 is –CH2-CH2-CH(OH)-CH3, see page 31, lines 16-19).

Claim 38 is identical to claim 21, except that a pharmaceutical composition comprising the compound (R)-3-hydroxybutyrate is administered with pharmaceutically acceptable excipients.
All the rejections applied above to claim 21, also apply here.  Further, for claim 38, Dixit further teaches the administration of pharmaceutical composition comprising the compound R)-3-hydroxybutyrate and pharmaceutically acceptable carriers (i.e. excipients) (see for example page 16, line 31 through page 17, line 10, see page 32, line 32 through page 33, line 25). 

Claim 39 is identical to claim 21, except that a nutritional composition comprising the compound (R)-3-hydroxybutyrate is administered.
All the rejections applied above to claim 21, also apply here.  Further, for claim 39, Dixit further teaches the administration of nutritional composition comprising the compound (R)-3-hydroxybutyrate comprising for example fat (see for example page 31, lines 4-28).

For claim 40, Dixit further teaches that the nutritional composition can further comprise medium chain triglycerides (MCT, see page 31, lines 32-33).

For claim 41, the prior art is silent regarding “by targeted reduction of liver fat”.  However: “targeted reduction of liver fat” will inevitably flow from the teachings of Dixit, since the same composition (a composition comprising a therapeutically effective amount of an ester of (R)-3-hydroxybutyrate) is being administered to the same subjects (subjects suffering from a fatty liver disorder like steatohepatitis). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “targeted reduction of liver fat”, by practicing the method of Dixit: “the administration of a composition comprising therapeutically effective amount of an ester (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ", one will also be “targeting reduction of liver fat”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("targeted reduction of liver fat”) of the method disclosed by Dixit (“the administration of a composition comprising therapeutically effective amount of an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

For claim 44, the prior art is silent regarding the statement: “wherein the administering comprises administering the ester of (R)-3-hydroxybutyrate or a pharmaceutically acceptable salt or solvate thereof at a level such that the subject's blood plasma ketone level does not exceed 8 mM”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of a composition comprising therapeutically effective amount of an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis “.
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “the blood plasma ketone level not exceeding 8 mM” appears to be the result of the process anticipated by the prior art: “the administration of a composition comprising a therapeutically effective amount of an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
	First, the fact that Dixit is primarily focuses on NLRP3 inflammasome and is not concerned with fat levels is completely irrelevant.  What is relevant is that Dixit teaches and anticipates all the structural limitations of instant claim 21: Dixit teaches the administration of a composition comprising an effective amount of an ester of (R)-3-hydroxybutyrate to individuals suffering from steatohepatitis (a fatty liver disorder of individuals suffering from a fatty liver).

Second, the fact that Dixie does not teach reduction of liver fat is also irrelevant, since Dixit, as discussed above, anticipates all the structural limitations of claim 21 and its dependent claims, as such, “reducing liver fat” will inevitably flow from the teachings of Dixit, since the same composition (a composition comprising esters of (R)-3-hydroxybutyrate) is being administered to the same subjects (subjects suffering from a fatty liver disorder like steatohepatitis). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “reducing liver fat”, by practicing the method of Dixit: “the administration of a therapeutically effective amount of a composition comprising an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ", one will also be “reducing liver fat”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("reducing liver fat”) of the method disclosed by Dixit (“the administration of a therapeutically effective amount of a composition comprising an ester of (R)-3-hydroxybutyrate to a subject suffering from a fatty liver disorder like steatohepatitis ").
 MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Third, Dixit also teaches an “effective amount” of a composition “comprising” an ester of (R)-3-hydroxybutyrate.  Applicant is reminded that the instant claims recite the word “comprising”, as such it also encompasses racemic compositions of esters of 3-hydroxybutyrate.  So, the fact that the S-isomer might be non-functional is completely irrelevant, since the instant claims do not exclude the S-isomer from being present in the composition.  Further, Dixit teaches “effective amounts” in order to treat a fatty liver disorder (steatohepatitis), same as the instant claims, so unless Applicant can differentiate the instantly claimed “effective amounts” from Dixit’s “effective amounts”, both are considered the same, since both are “effective” to treat the same fatty liver disorder.

Fourth, the fact that Dixit teaches that the S-enantiomer efficiently inhibited NLRP3 is also irrelevant, since Dixit clearly teaches the administration of compositions comprising any possible stereoisomers, enantiomers, diastereomers, racemates, or mixtures thereof, as such the compositions that Dixit administers to the subjects suffering from steatohepatitis (a fatty liver disease) also comprise the R-enantiomer, regardless of whether the R-enantiomer is effective or not in inhibiting NLRP3 like the S-enantiomer, as such it anticipates the structural requirements of the instant claims.  True, claim 6 of Dixit teaches the S-enantiomer only, however, claim 4 of Dixit teaches racemic mixtures, which “comprise” the R-enantiomer, as such it anticipates the structural limitations of the instant claims which also “comprise” the R-enantiomer.

Fifth, the difference in reaction mechanisms between Dixit and the instant claims are also irrelevant, since the allowability of a claim cannot be based on the mechanism of action, but on the structural limitations of the claims compared to the structural limitations of the prior art.   As stated above, whatever mechanism of action Applicant discovered (i.e. reducing liver fat) must have inherently be present in the prior art (Dixit), since it is expected that under the same conditions, the same mechanism will occur, even though the prior art was not aware of its occurrence.  Apparently, Applicant has discovered a new mechanism of action (reducing liver fat) of a known invention (administering an effective amount of a composition comprising an ester of (R)-3-hydroxybutyrate to patients suffering from steatohepatitis (a fatty liver disorder)).  The explanation of an effect or mechanism of action (e.g. reducing liver fat) obtained when using a compound cannot confer novelty on a known process (administering an effective amount of a composition comprising an ester of (R)-3-hydroxybutyrate to patients suffering from steatohepatitis (a fatty liver disorder)) if the skilled artisan was already aware of the occurrence of the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.
Same reasoning as above for Applicant’s discovery that the “esters provide a surprisingly high level of uptake in the gut” (a mechanism of action).

Sixth, the fact that Dixit teaches that the administration of a ketogenic diet in parts of the reference, does not contradict the fact, that Dixit also teaches administering an effective amount of a composition comprising an ester of (R)-3-hydroxybutyrate to patients suffering from steatohepatitis (a fatty liver disorder), which anticipates the structural limitations of the instant claims. 
  








Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 30 stands rejected under 35 U.S.C. 103 as being unpatentable over Dixit et. al. (WO 2016/123229) in view of Mantzoros (US 2016/0263098, cited in prior office action).

Dixit teaches all the limitations of claim 30 (see 102(a)(1) above), except for the subject having a liver fat greater than 5% by weight.  However, Mantzoros teaches that fatty liver disease refers to a liver that has greater than 5% by weight fat content (see [0042]).  As such, it will be further obvious to treat steatohepatitis in patients suffering from a fatty liver, and as a consequence have liver fat greater than 5% by weight, comprising administering an effective amount of a composition comprising the compound R)-3-hydroxybutyrate.
The prior art is silent regarding the fat weight being measured using 1H-NMR resonance spectroscopy (MRS).  However, “measured using MRS” is not considered an active step, but is simply describes the way that the amount of fat was determined, as such the amount of fat is the same regardless of how it was measured.
All this will result in the practice of claim 30 with a reasonable expectation of success.

2) Claims 34-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Dixit et. al. (WO 2016/123229) in view of Pavlov et. al. (US 2012/0322719)

Dixit teaches all the limitations of claim 34 (see 102(a)(1) above), except for the steatohepatitis being: non-alcoholic steatohepatitis (NASH) or alcoholic steatohepatitis (ASH).  However, Pavlov teaches that there are only two types of steatohepatitis: non-alcoholic steatohepatitis (NASH) or alcoholic steatohepatitis (ASH) (see [0004]).
As such, at the time of the filing of this invention, it would have been prima facie obvious to treat any steatohepatitis including:  alcoholic steatohepatitis (NASH) or alcoholic steatohepatitis (ASH), thus resulting in the practice of claim 34 with a reasonable expectation of success.

Dixit teaches all the limitations of claims 35 and 36 (see 102(a)(1) above), except for the subject being obese or diabetic. However, Pavlov teaches that common risk factors for fatty liver disease are obesity and diabetes (see [0005]).
As such, at the time of the filing of this invention, it would have been prima facie obvious to treat steatohepatitis patients that further suffer from either diabetes or obesity, since many patients suffering from steatohepatitis also suffer from obesity or diabetes, thus resulting in the practice of claims 35-36 with a reasonable expectation of success.

3) Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et. al. (WO 2016/123229).

Dixit teaches all the limitations of claims 42-43 (see 102(a)(1) above), except for the dosage being greater than 100 mg/kg/day (Claim 42) or greater than 300 mg/kg/day (Claim 43).   
However, Dixit teaches that “the compositions of the invention are administered to the subject in dosages that range from one to five times a day or more”.  Dixit further teaches:  “It will be readily apparent to one skilled in the art that the frequency of administration of the various compositions of the invention will vary from subject to subject depending on many factors including, but not limited to, age, disease or disorder to be treated, gender, overall health, and other factors.  Thus, the invention should not be construed to be limited to any particular dosage regime and the precise dosage regime will be determined by the attending physical taking all other factors of the subject into account” (see page 40, lines 20-32).
Finally, Dixit teaches that: “the compounds of the invention for administration may be in the range of: from about 1 mg to about 10,000 mg, about 20 mg to about 9,500 mg, etc. (see page 40, line 33 through page 41, line 22.
For example: for an average 70 kg adult person, a dosage regime of 1 mg to about 10,000 mg once a day is equivalent to a dosage of 0.014 mg/kg/day to 142 mg/kg/day, which overlaps with the instantly claimed dose regime of claim 42 (more than 100 mg/kg/day).   For an average 70 kg adult person, a dosage regime of 1 mg to about 10,000 mg three times a day is equivalent to a dosage of 0.042 mg/kg/day to 426 mg/kg/day, which overlaps with the instantly claimed dose regime of claim 43 (more than 300 mg/kg/day).  

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

All this will result in the practice of claims 42-43 with a reasonable expectation of success.
















Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 28, 30-31 and 34-44 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of copending Application No. 16/651,255 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instant application both administer the same compound: (R)-3-hydroxybutyrate-(R)-1, 3-butanediol monoester to the same subjects: subjects that are either healthy, obese, diabetic or suffer from liver diseases (see claim 3 of the copending application), as such whatever Applicant claims in the preamble (reducing fat liver or suppressing hunger) will necessarily occur in both cases since the same compound: ((R)-3-hydroxybutyl)-(R)-3-hydroxybutyrate) is being administered to the same subjects (obese, diabetic, healthy, with liver disease, etc.). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
As seen above this obviousness double patenting rejection is NOT the only remaining rejection.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free), If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 8, 2022.